Case 5:18-cV-01037-GTS-TWD Document 9 Filed 10/15/18 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT CoURT

for the
Northern District of New York

 

 

 

CAR-FRESHNER CORP. & JUL|US SA|VIANN LTD. )
Plaintijj" )
v\. , ) Case No. 5:18-CV-1037[GTS/TWD]
SURREAL ENTERTA|NN|ENT LLC & BOB ROSS INC. ) '
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

lam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for: "

as co-counse| for the defendantl Bob Ross |nc., in addition to Greenberq Trauriq, LLP

Date: 10/15/2018 KM
Atto:‘neh's signatu©

Kimber|v |\/l. Zimmer, Esq., Bar Rol| No.: 505346

 

Printed name and bar number
120 E. Washington Street, Suite 815
Syracuse, New York 13202

 

Address

kmz@kimzimmerlaw.com

 

E-mal'l address

(315) 422-9909

 

Telephone number

(315) 422-991 1

 

FAX number

